Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney's Docket No.: M3400.816.103
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Falanga et al.  	  Group:	2135
Serial No.:			16/361,445 	  Examiner:	Tuan Thai
For:   HOST CONTROLLED ENABLEMENT OF AUTOMATIC BACKGROUND OPERATIONS IN A MEMORY DEVICE.


1. 	This action is responsive to Examiner interview conducted on October 28, 2018.  Claims 6 and 10 have been cancelled, claim 22 is now cancelled.  Claims 1-5, 7-9 and 11-21 are presented for examination and now allowed.

EXAMINER AMENDMENT
2. 	An examiner's amendment to the record appears below. Should 
the changes and/or additions be unacceptable to applicant, an 
amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Thomas W. Leffert (Reg. No. 40,697) on October 28, 2021.  The claims have been amended as following: 

In the claims:
a. 	Please CANCEL claim 22.
b. 	Please amend claim 1 as following: 

Claim 1. (Currently Amended) A method for automatically performing a background operation in a memory device, the method comprising:
 	automatically performing the background operation responsive to automatic performance of the background operation being enabled and receiving a start command,
 	wherein the automatic performance of the background operation being enabled comprises a register of the memory device being set prior to receiving the start command;
 	receiving the start command as a last received command prior to automatically performing the background operation.

Claim 22. (Canceled) 



REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 8, 9, 15 and 20).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method involves determining whether a memory device supports host controlled enablement of an automatic background operation, the automatic background operation is enabled in the memory device based on determining that the memory device supports host controlled enablement of the operation. A time period value is written to a register of the memory device, where the time period is a time that the memory device is waited before enabling the operation, a start command is transmitted to the memory device to indicate to the memory device to start the operation, particularly the prior arts of record do not teach the receiving of the start command as a last received command prior to automatically performing the background operation as amended in claim 1.  In addition, the prior arts of record do not further teach automatically performing a first background operation responsive to automatic performance of the first background operation being enabled and receiving a start command; and automatically performing a second background operation responsive to automatic performance of the second background operation being enabled and receiving the start command; wherein the automatic performance of the first background operation being enabled comprises a condition selected from a group consisting of a first register of the memory device being set, and a first bit of a second register of the memory device being set; and wherein the automatic performance of the second background operation being enabled comprises a condition selected from a group consisting of the first register of the memory device being set when the first register of the memory device being set is indicative of enablement of the automatic performance of the first background operation, a third register of the memory device being set when the first register of the memory device being set is indicative of enablement of the automatic performance of the first background operation, and a second bit of the second register of the memory device being set when the first bit of the second register of the memory device being set is indicative of enablement of the automatic performance of the first background operation.  The method enables the memory device to execute the automatic background operation at the same time as receiving host read/write commands without affecting performance of the 
	Claims 2-5, 7, 21; 11-14 and 16-19 further limit the allowable independent claims 1 and 9.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 28, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135